Citation Nr: 0904521	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Army National 
Guard from July 2001 to November 2001 and from January 2003 
to December 2003, with periods of active and inactive duty 
for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In May 2006, the Veteran testified at an informal conference 
before a Decision Review Officer (DRO) at the Fargo RO.  A 
report of this conference has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
tinnitus.  He essentially contends that he incurred ringing 
in the ears as a result of noise exposure during active duty 
service with the Army National Guard.  The Veteran has stated 
that he was exposed to noise from B-52 jet engines and very 
loud ground heaters while assigned to flight line security 
and main gate guard duty.  He has reported being unable to 
wear earplugs because he had to be able to talk to people and 
check their identification.  He has also reported loud noise 
exposure from being on the rifle range and working with 
demolition.  

In April 2005, the Veteran filed a claim for entitlement to 
service connection for "ringing of ears" and "hearing 
loss," which he stated originated in 2003.  His written 
explanation of how his disabilities are related to his 
military service notes "Hearing Loss & Tinnitus due to 
MOS."  His MOS, or Military Occupational Specialty was 
combat engineer.
The veteran's service treatment records include a December 
2003 reference audiogram, which notes that the Veteran's last 
noise exposure was fourteen hours earlier.  It also notes 
that the Veteran had been issued triple flange hearing 
protection and that double protection was not used.  The 
following comment appears in the remarks section: "Routinely 
Noise Exposed, H-1, Routinely Noise Exposed, H-1."  

A June 2005 VA examination report notes that, when asked 
about the date and circumstances of the onset of tinnitus, 
the Veteran "denies- reports 'not normally.'"  There is no 
further mention of tinnitus in this examination report.  

The October 2005 rating decision denied service connection 
for tinnitus because the medical evidence of record failed to 
show that tinnitus had been clinically diagnosed.  The rating 
decision noted that there is no indication of complaints of 
or treatment for tinnitus in the Veteran's service treatment 
records.  It further noted that the veteran denied having 
tinnitus during his VA examination.

In appealing the denial of the tinnitus claim, the veteran 
asserted that he was under a mistaken impression that hearing 
loss was tinnitus, so he did not understand that the question 
concerning the circumstances and onset of his tinnitus 
referred to the ringing in his ears.  The veteran further 
noted that there is a constant ringing in his ears that he 
suffered when serving active duty in the military.  

As a result of the May 2006 informal conference, the DRO 
agreed to ask someone from the Fargo VA audiology department 
to comment on the evidence contained in the veteran's claims 
file.  The record reflects that the DRO contacted the Chief 
of Audiology at the VA Medical Center (VAMC) Fargo.  A brief 
statement of information was requested and given.  The DRO 
noted that the June 2005 audiogram was discussed, and the 
audiologist was informed that service connection was denied 
based on the statement from the audiologist who performed the 
actual interview and examination.  The veteran's informal 
conference testimony and in-service noise exposure were 
discussed.  The audiologist questioned the Veteran's 
testimony that he thought hearing loss and tinnitus were the 
same thing, noting that the claim for benefits indicates the 
veteran claimed "hearing loss" and "ringing of ears" as 
separate disabilities.  The report of contact noted that 
"[e]xposure to routine noise was acknowledged during 
service, however, there is no indication of acoustic trauma 
or mention of tinnitus during active service."  It was 
reported that the audiologist concluded that the June 2005 VA 
audiology opinion should stand.

The Board finds that the May 2006 opinion is inadequate for 
determining whether service connection should be granted, and 
concludes that a remand for a new examination and opinion is 
therefore warranted.  The Board notes that the Chief of 
Audiology had never personally examined the Veteran or 
reviewed his medical records.  Rather, the May 2006 opinion 
is based solely on the DRO's representation of the claim over 
the phone.  The Board cannot grant this opinion much 
probative weight because it is clear that the DRO's 
description of the Veteran's in-service noise exposure was 
misleading in at least one significant way.  

As noted above, the report of contact states that 
"[e]xposure to routine noise was acknowledged during 
service...."  However, the December 2003 reference audiogram 
actually states that the veteran was "Routinely Noise 
Exposed."  The service treatment record's notation that the 
Veteran was routinely exposed to noise has a very potentially 
very different meaning than the impression given to the Chief 
of Audiology by the DRO that the nature and extent of the 
Veteran's in-service noise exposure had been characterized as 
only "routine."  Therefore, a remand is warranted in order 
to afford the veteran a new VA examination that would allow 
an examiner to directly interview the veteran and review the 
claims file themselves prior to rendering an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded a pertinent VA examination to 
determine the nature and etiology of the 
claimed tinnitus.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  If 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the tinnitus is related 
to the veteran's military service.  The 
medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

2.  Readjudicate the issue on appeal.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case and an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




